TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00164-CV




                                4R Oil Company, Inc., Appellant

                                                 v.

                                     State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
         NO. GV300124, HONORABLE PETER M. LOWRY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant 4R Oil Company, Inc., has filed a motion to dismiss this appeal, stating that

it no longer wishes to pursue the appeal and that appellee does not oppose its motion. We grant the

motion and dismiss this appeal.




                                              Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Dismissed on Appellant’s Motion

Filed: June 24, 2004